Exhibit 10.1

EXECUTION

AMENDMENT NUMBER FIVE TO GOOGLE SERVICES AGREEMENT

This Amendment Number Five to the Google Services Agreement (“Amendment”) is
effective as of August 1, 2013 (“Amendment Five Effective Date”), and amends the
Google Services Agreement by and between Local Corporation, a Delaware
corporation (“Company”), and Google Inc., a Delaware corporation (“Google”) with
an effective date of August 1, 2011, as amended (the “Agreement”). Capitalized
terms not defined in this Amendment have the meanings given to those terms in
the Agreement. The parties agree as follows:

1. Two Month Extension. The box entitled “Term” on the cover page of the
Agreement is deleted in its entirety and replaced with the following:

“TERM: Starting on August 1, 2011 (“Effective Date”) and continuing through
September 30, 2013 (inclusive)”

2. General. The parties may execute this Amendment in counterparts, including
facsimile, PDF, or other electronic copies, which taken together will constitute
one instrument. Except as expressly modified herein, the terms of the Agreement
remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment by persons duly
authorized.

 

LOCAL CORPORATION       GOOGLE INC. By:   

 /s/ Michael Sawtell

      By:   

 /s/ Nikesh Arora

Name:    Michael Sawtell       Name:    Nikesh Arora Title:    President/COO   
   Title:    President, Global Sales and Business Development Date:    6/20/13
      Date:    6/21/2013

 

Page 1 of 1 – Confidential

Amendment Five